Case 1:18-cv-05680-LDH-SJB Document 45-4 Filed 06/20/19 Page 1 of 1 PageID #: 407




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK




 STEPHEN ELLIOTT,
                                     Plaintiff,

                     - against -
                                                                 Oral Argument Requested
 MOIRA DONEGAN, and JANE DOES (1–30),
                                                                No. 1:18-cv-05680-LDH-SJB
                                     Defendants.




                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 8, 2019, the Notice of Defendant Moira Donegan’s Motion
 to Dismiss the Second Amended Complaint, the Memorandum of Law in Support of Defendant
 Moira Donegan’s Motion to Dismiss the Second Amended Complaint, the Declaration of Martha
 E. Fitzgerald and its accompanying exhibit, and the Proposed Order, all dated May 8, 2019, were
 served on counsel for Plaintiff Stephen Elliott by email, pursuant to the parties’ written
 agreement.



 Dated: June 20, 2019                             Respectfully submitted,

                                                  /s/ Roberta A. Kaplan
                                                  Roberta A. Kaplan
                                                  Joshua Matz (Pro Hac Vice)
                                                  Martha E. Fitzgerald (Pro Hac Vice)
                                                  Thomas A. Rawlinson
                                                  K APLAN H ECKER & F INK LLP
                                                  350 Fifth Avenue, Suite 7110
                                                  New York, New York 10118
                                                  (212) 763-0883
                                                  rkaplan@kaplanhecker.com
                                                  jmatz@kaplanhecker.com
                                                  mfitzgerald@kaplanhecker.com
                                                  trawlinson@kaplanhecker.com

                                                  Attorneys for Defendant Moira Donegan
